Examiners Comment
Claims 1, 16-18, 21, 28 have been amended.
Claims 15, 27 are cancelled.
Claims 31-32 are new.
Claims 1-14, 16-26 and 28-32 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: for independent claims 1, 18, 21 and 28, the following underlined claim limitation is not disclosed by any prior art: “… the second measurement report includes at least a first value that is based on a difference between the first measurement result and a second measurement result that is based on the DMRS; and receiving, by the UE, a message indicating a change of a format of DMRS-based measurement reports transmitted by the UE.”

Closest Prior art
Cha (WO2021029759 A1) discloses at paragraph 372-376, a network node may transmit a signal related to a first RS and a signal related to a second RS, and the terminal may receive them can For example, each of the first RS and the second RS may be a DL RS. For example, when the network node is a location server and/or LMF and RS is a PRS, each of a signal related to the first RS and a signal related to the second RS may include information related to PRS configuration… the terminal may acquire a first measurement value for positioning based on the first RS. In operations 1705, 1805, and 1905 according to an exemplary embodiment, the terminal may transmit/report information on the first measurement value, and the network node may receive it. In operations 1707 and 1807 according to an exemplary embodiment, the terminal may acquire a second measurement value for positioning based on the second RS. In operations 1709, 1809, and 1909 according to an exemplary embodiment, the terminal may transmit/report information on a difference value between the second measured value and the first measured value. Cha discloses positioning reference signals and not DMRS, hence Cha does not disclose: “… the second measurement report includes at least a first value that is based on a difference between the first measurement result and a second measurement result that is based on the DMRS; and receiving, by the UE, a message indicating a change of a format of DMRS-based measurement reports transmitted by the UE.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA BELUR/           Primary Examiner, Art Unit 2472